internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-111097-98 date date re distributing controlled sub sub sub sub sub sub sub plr-111097-98 state x business a business b dear this is in reply to a letter dated date in which rulings were requested regarding the federal_income_tax consequences of a proposed transaction additional information was received in letters dated june july july august september november november and date the information submitted is summarized below distributing is the common parent of an affiliated_group_of_corporations consisting of itself sub sub sub sub sub sub and sub distributing uses the accrual_method of accounting and is engaged indirectly through its various subsidiaries in two divergent businesses business a and business b sub is a holding_company and wholly owns sub which is engaged in business a and sub which is engaged in business b sub is a wholly owned subsidiary of sub and also is engaged in business b sub is a shell corporation formed for state law purposes and will remain with distributing sub and sub are engaged in business a to improve the fit and focus of the operations of business a and business b and to protect business a from the risks associated with distributing’s business b it is proposed as follows i ii iii iv v sub will merge into distributing in a transaction represented to qualify under sec_332 and sec_337 distributing will form controlled as a state x corporation sub and sub will merge into controlled in transactions represented to qualify under sec_368 distributing will transfer the stock of sub to controlled and distributing will distribute the stock of controlled on a pro-rata basis to its shareholders the taxpayer has made the following representations in connection with the proposed transaction plr-111097-98 a b c d e f g h i the five years of financial information submitted on behalf of distributing and its subsidiaries is representative of each corporation’s present operation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out in order to minimize the risk to business a from potential liability claims against distributing sub and sub and in order to permit each business to focus on its particular business line the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d plr-111097-98 j k l m n o p i r b and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368and iv immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub and sub which companies are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the liabilities of distributing assumed by controlled plus the liabilities if any to which the transferred assets are subject were incurred by distributing in the ordinary course of business and are associated with the assets transferred the fair_market_value of the assets of distributing transferred to controlled will equal or exceed the sum of the liabilities assumed by controlled plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of distributing transferred to controlled will equal or exceed the sum of the liabilities to be assumed by controlled plus the amount of liabilities if any to which the transferred assets are subject the distribution of controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows distributing’s transfer to controlled of the stock of sub solely in exchange for shares of controlled stock followed by the distribution of the plr-111097-98 controlled stock to distributing’s shareholders will be a reorganization within the meaning of sec_368 and sec_355 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of the stock of sub to controlled in exchange for controlled stock as described above sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of the stock of sub in exchange for controlled stock sec_1032 the basis of the stock of sub received by controlled will be the same as the basis of such stock in the hands of distributing immediately prior to the contribution of such stock to controlled sec_362 the holding_period of the sub stock received by controlled will include the period during which such stock was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to distributing's shareholders of all of the controlled common_stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing's shareholders upon the receipt of controlled common_stock sec_355 the basis of the controlled and distributing common_stock in the hands of such distributing shareholders will be the same as the aggregate basis of the distributing stock held by said shareholders immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the regulations sec_358 and b the holding_period of the controlled common_stock received by distributing's shareholders will include the holding_period of distributing's common_stock with respect to which the distribution will be made provided that such stock is held as a capital_asset on the date of the exchange sec_1223 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the merger of sub into distributing will qualify as a liquidation under sec_332 and sec_337 plr-111097-98 and whether the mergers of sub and sub into controlled will qualify as reorganizations within the meaning of sec_368 or d this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
